     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-01053-BAM
     Melinda Garcia,                                  )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 3/9/2020 to 4/8/2020, for Plaintiff to serve on defendant with PLAINTIFF’S OPENING
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time to file her Opening Brief, and
22   second extension in the overall case. Good cause exists for this extension request. Counsel
23   requires additional time to brief the issues thoroughly for the Court’s consideration. Counsel’s
24   administrative calendar has seen an unusual increase in administrative hearings the last two
25   months and Counsel is in current discussion for adding additional staff to support the increase in
26   the administrative work.
27          The week of 03/01/2020 counsel has 20 administrative hearings, 12 pre- hearing
28   preparation meetings with claimants, three opening briefs for federal court, seven letter briefs



                                                  1
 1   and one settlement proposal due. For the week of 3/9/2020, counsel has 17 administrative
 2   hearings along with their hearing briefs; three pre-hearing conferences with claimants; one
 3   federal court hearing; and, two merit briefs for federal court.
 4          Counsel requires additional time to brief the issues thoroughly for the Court’s
 5   consideration. Defendant does not oppose the requested extension. Counsel apologizes to the
 6   Defendant and Court for any inconvenience this may cause.
 7
                                            Respectfully submitted,
 8
 9   Dated: March 4, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

10
                                        By: /s/ Jonathan Omar Pena
11
                                           JONATHAN OMAR PENA
12                                         Attorneys for Plaintiff

13
14
     Dated: March 4, 2020                   McGREGOR W. SCOTT
15                                          United States Attorney
                                            DEBORAH LEE STACHEL
16                                          Regional Chief Counsel, Region IX
17                                          Social Security Administration

18
                                        By: */s/ Lynn M. Harada
19                                         Lynn M. Harada
20                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
21                                         (*As authorized by email on 3/4/2020)
22
23
24
                                               ORDER
25
26          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for an
27   extension of time to file her Opening Brief is GRANTED. Plaintiff shall file her Opening Brief
28   on or before April 8, 2020. All other deadlines in the Court’s Scheduling Order are modified


                                                   2
 1   accordingly. No further extensions of time shall be granted absent a demonstrated showing of
 2   good cause.
 3
     IT IS SO ORDERED.
 4
 5      Dated:     March 9, 2020                           /s/ Barbara   A. McAuliffe           _
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                3
